PER CURIAM.
William Geiger petitions this court for a writ of habeas corpus, contending that his plea to criminal charges was involuntary and raising other challenges to his conviction. This petition must be denied because petitioner has an adequate remedy through a motion for postconviction relief in the circuit court. Fla. R.Crim. P. 3.850(h). In fact, Geiger’s petition suggests that he has already filed such a motion but the circuit court has been slow in disposing of the matter. Our denial of the habeas corpus petition is therefore without prejudice to Geiger’s right to petition this court for a writ of mandamus if the circuit court does not act on the motion within a reasonable time. See Bernard v. State, 734 So.2d 606 (Fla. 1st DCA 1999).
PETITION DENIED.
ERVIN, BOOTH and KAHN, JJ., concur.